PER CURIAM.
We affirm. The record contains evidence that appellant attempted to make a small payment on the mortgage after failing to make the final balloon payment, and conflicting evidence as to the value of the property. The record also contains evidence that the property has income producing capacity up to $111,000.00 per year, that appellant failed to pay the 1988 property taxes and failed to make the final mortgage payment. Appellant has failed to show that the trial court abused its discretion by appointing a receiver. Appellant’s challenge to the receiver’s capacity to serve cannot be raised for the first time on appeal.
AFFIRMED.
GLICKSTEIN, DELL and POLEN, JJ., concur.